HODGES, J.
Chas. O. Austin, as commissioner of insurance and banking, filed this suit in the district court of Gregg county on June 29, 1917, against G. A. Bodenheim, a stockholder in the People’s State Bank of Longview, and R. M. Kelly, a former stockholder, seeking to recover the sum of $1,000, the face value of their stock. The proof showed that Keljy owned stock of the par value of $1,000 on the 8th day of December, 1915, and on that date transferred it to G. A. Bodenheim. On the 18th day of August, 1916, the bank became insolvent and its affairs were placed in the hands of the commissioner of insurance and banking. In a trial before the court a judgment was rendered in favor of the commissioner against Bodenheim for the full amount sued for, but he was denied a recovery against Kelly. The court filed his findings of fact and conclusions of law, which are the same as will be found set out in the opinion this day rendered in Austin v. T. D. Campbell et al., 210 S. W. 277.
For the reasons stated in that opinion, the judgment in favor of Kelly will be reversed, and judgment here rendered against him for the full amount sued for, together with interest and .costs.